CROAKE, District Judge.
This is a patent infringement action.
Defendant objects to interrogatories numbered 15,16 and 17 of a group of interrogatories propounded by plaintiff on the grounds that these interrogatories deal with information relevant to questions of damages which are premature at this stage in the litigation. Plaintiff urges that the information requested is relevant to the issue of commercial success of the patent invention and should be supplied, even though it also relates to damages. In view of the established authorities, defendant’s objections to the interrogatories on these grounds are overruled. See Wabash Photo Lamp Corporation v. Ross Electric Corporation, 81 F.Supp. 511 (E.D. N.Y.1948). See also Singer Manufacturing Co. v. Brother International Corp., 191 F.Supp. 322 (S.D.N.Y.1960). Defendant also seeks protection of its business secrets since the information requested deals with its confidential information on this product. Attorney for plaintiff agrees to accept figures to the nearest thousand.
Accordingly, defendant is directed to furnish the information requested in Items 15 and 17 to the nearest 1,000. Item 16, which requests the percentage of defendant’s business attributable to this product, is not relevant to the inquiry of commercial success. The success of the product is not related to the percentage of defendant’s business which it represents. Accordingly, defendant will not be required to furnish this confidential business information at this time.
SO ORDERED.